Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on May 3, 2021.
Claims 1-15 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on March 10, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claim 1-3, 5-7, 9, 11-15 were rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. US Patent Publication No. 2019/0135229 (priority to provisional application no. 62/565,637, “Ledvina”) in view of Linde et al. US Patent Publication No. 2014/0348327 (“Linde”).
The amendments to claims 1 and 11 have overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 5 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5’s limitation of “the distance between the electronic device and the external electronic device is measured by using an ultra-wideband signal” is disclosed by independent claim 1, which is directed to an electronic device and recites in part, “when the electronic device is determined as the positioning master, measure the distance by receiving a positioning signal from the external electronic device based on an ultra-wideband communication.”  Therefore, claim 5 does not further limit claim 1.  Claim 14 is rejected under a similar rationale because the limitation of claim 14 is recited in claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-7, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. US Patent Publication No. 2019/0135229 (priority to provisional application no. 62/565,637, “Ledvina”) in view of Choi et al. US Patent Publication No. 2016/0050531 (“Choi”).

Regarding claim 1, Ledvina teaches an electronic device comprising: 
at least one communication circuit; and 
a processor configured to: 

receive first information comprising type information of the external electronic device based on the Bluetooth protocol, using the at least one communication circuit (para. [0028] exchanging ranging capabilities… format, frequency, number of antenna units, encryption protocols).
Ledvina discloses that either electronic device may measure a distance between the electronic device and the external electronic device based at least on the first information among the electronic device and the external electronic device (para. [0030], [0070]).  
However, Ledvina does not expressly teach: 
determine a positioning master for measuring a distance between the electronic device and the external electronic device based at least on the first information among the electronic device and the external electronic device, 
when the electronic device is determined as the positioning master, measure the distance by receiving a positioning signal from the external electronic device based on an ultra-wideband communication, and when the electronic device is determined as a positioning slave, transmit a positioning signal to the external electronic device based on the ultra-wideband communication.  
Choi discloses:
receive first information comprising type information of an external electronic device based on a protocol, using at least one communication circuit (para. [0094] positioning profile… include information required to be exchanged between the electronic devices, positioning means, priority information, data type of location information.  claim 1.  positioning profile… type of a positioning module), 
determine a positioning master for determining positioning between the electronic device and the external electronic device based at least on the first information among the electronic device and the 
when the electronic device is determined as the positioning master, measure the “position” by receiving a positioning signal from the external electronic device based on an ultra-wideband communication (para. [0108] device 200 should perform positioning, device 100 should provide supplemental location information.  para. [0125] main electronic device 100… may send request for location information or supplemental location information.  para. [0134] ultra-wideband (UWB) positioning), and 
when the electronic device is determined as a positioning slave, transmit a positioning signal to the external electronic device based on the ultra-wideband communication (para. [0108] device 200 should perform positioning, device 100 should provide supplemental location information.  para. [0134] ultra-wideband (UWB) positioning).  
Ledvina describes a device measuring a distance by receiving a positioning signal from the other device (para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina’s measuring a distance by a device with Choi’s disclosure of determining positioning roles of a master and slave for performing role-related functions so that a positioning slave transmits the signal using UWB and a positioning master determines the distance by receiving the positioning signal.  One of ordinary skill in the art would have been motivated to modify Ledvina by determining positioning roles because Ledvina discloses that either electronic device may measure a distance.  It would have been beneficial to determine which device should measure the distance based on positioning roles so that a most capable or optimal device is selected as a master (para. [0103] power consumption…. is minimized, accuracy of a positioning means.  para. [0104] error in location information obtained through positioning is minimized).

Regarding claim 11, Ledvina teaches an electronic device comprising: 
at least one communication circuit; and 
a processor configured to: 
broadcast information including an identifier of the electronic device, using the at least one communication circuit (para. [0025] identity addresses (e.g., media access control (MAC) addresses) of 
receive, from an external electronic device, a response signal to broadcasting information including the identifier of the electronic device, using the at least one communication circuit (para. [0051] respond with a message that includes credentials… device 300 can respond with its credentials.  para. [0095] pairing request message); 
communicate with the external electronic device according to a Bluetooth protocol based at least on the response signal (para. [0024] BT pairing, authentications.  mobile device can assume the central rule… para. [0025] identity addresses… exchanging during pairing); 
receive first information at least including type information of the external electronic device according to the Bluetooth protocol, using the at least one communication circuit (para. [0028] exchanging ranging capabilities… format, frequency, number of antenna units, encryption protocols).
Ledvina discloses that either electronic device may measure a distance between the electronic device and the external electronic device based at least on the first information among the electronic device and the external electronic device (para. [0030], [0070]).  
However, Ledvina does not expressly teach: 
determine a positioning master for measuring a distance between the electronic device and the external electronic device based at least on the first information among the electronic device and the external electronic device, 
when the electronic device is determined as the positioning master, measure the distance by receiving a positioning signal from the external electronic device based on an ultra-wideband communication, and when the electronic device is determined as a positioning slave, transmit a positioning signal to the external electronic device based on the ultra-wideband communication.  
Choi discloses:

determine a positioning master for determining positioning between the electronic device and the external electronic device based at least on the first information among the electronic device and the external electronic device (para. [0100] determining positioning roles… on the basis of the positioning profile.  para. [0104] determining position roles), 
when the electronic device is determined as the positioning master, measure the distance by receiving a positioning signal from the external electronic device based on an ultra-wideband communication (para. [0108] device 200 should perform positioning, device 100 should provide supplemental location information.  para. [0125] main electronic device 100… may send request for location information or supplemental location information.  para. [0134] ultra-wideband (UWB) positioning), and 
when the electronic device is determined as a positioning slave, transmit a positioning signal to the external electronic device based on the ultra-wideband communication (para. [0108] device 200 should perform positioning, device 100 should provide supplemental location information.  para. [0134] ultra-wideband (UWB) positioning).  
Ledvina describes a device measuring a distance by receiving a positioning signal from the other device (para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina’s measuring a distance by a device with Choi’s disclosure of determining positioning roles of a master and slave for performing role-related functions so that a positioning slave transmits the signal using UWB and a positioning master determines the distance by receiving the positioning signal.  One of ordinary skill in the art would have been motivated to modify Ledvina by determining positioning roles because Ledvina discloses that either electronic device may measure a distance.  It would have been beneficial to determine which device should measure the distance based on positioning roles so that a most capable or optimal device is selected as a master (para. [0103] power consumption…. is minimized, accuracy of a positioning means.  para. [0104] error in location information obtained through positioning is minimized).

Regarding claim 2, Ledvina in view of Choi teach the electronic device of claim 1, wherein the first information further comprises at least one of information about a positioning algorithm, a support role, positioning master information, a transmission/reception state, or a number of antennas of the external device (Ledvina: para. [0028] exchanging ranging capabilities… format, frequency, number of antenna units, encryption protocols.  para. [0064] ranging capabilities… number of antennas, modes of operation, supported frequency range.  para. [0104] exchange state of UWB devices on the mobile device and the vehicle.  Choi: para. [0094], claim 3. positioning means, priority information).

Regarding claim 3, Ledvina in view of Choi teach the electronic device of claim 2, wherein the processor is configured to: determine a positioning algorithm for measuring the distance between the electronic device and the external electronic device based at least on the first information (Ledvina: para. [0030] ranging… using a second wireless protocol.  para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] time delay… to obtain the round trip time, which can be translated to a distance based on the speed of the electromagnetic signal).

Regarding claim 5, Ledvina in view of Choi teach the electronic device of claim 1, wherein the distance between the electronic device and the external electronic device is measured by using an ultra-wideband signal (Ledvina: para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] translated to a distance based on the speed of the electromagnetic signal).

Regarding claim 6, Ledvina in view of Choi teach the electronic device of claim 5, wherein the processor is configured to: measure the distance between the external electronic device and the electronic device based on at least one of strength of the ultra-wideband signal, time information included in the 

Regarding claim 7, Ledvina in view of Choi teach the electronic device of claim 5, wherein the processor is configured to: transmit information about the determined positioning master to the external electronic device, using an ultra-wideband signal (Ledvina: para. [0070] mobile device 400 can determine a distance and send the distance to the vehicle).

Regarding claim 9, Ledvina in view of Choi teach electronic device of claim 1, wherein the processor is configured to: when it is determined that the external electronic device is the positioning master, transmit an ultra-wideband signal for measuring the distance between the electronic device and the external electronic device to the external electronic device at a specified period (Ledvina: para. [0029] turning on corresponding radios within a specified time of receiving the start message.  para. [0066] coordinating when the vehicle should turn on the UWB radios on and start looking for packets.  para. [0114] ranging interval can defines the amount of time between each consecutive ranging attempts).

Regarding claim 12, Ledvina in view of Choi teach the electronic device of claim 11, wherein the first information further includes at least one of information about a positioning algorithm, a support role, positioning master information, a transmission/reception state, or the number of antennas of the external device(Ledvina: para. [0028] exchanging ranging capabilities… format, frequency, number of antenna units, encryption protocols.  para. [0104] exchange state of UWB devices on the mobile device and the vehicle.  Choi: para. [0094], claim 3. positioning means, priority information).



Regarding claim 14, Ledvina in view of Choi teach the electronic device of claim 11, wherein the distance between the electronic device and the external electronic device is measured by using an ultra-wideband signal (Ledvina: para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] translated to a distance based on the speed of the electromagnetic signal).

Regarding claim 15, Ledvina in view of Choi teach the electronic device of claim 14, wherein the processor is configured to: measure the distance between the external electronic device and the electronic device based on at least one of strength of the ultra-wideband signal, time information included in the ultra-wideband signal, or time of flight of the ultra-wideband signal Ledvina: (para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] time delay… to obtain the round trip time, which can be translated to a distance based on the speed of the electromagnetic signal. para. [0081] time-of-flight measurement).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ledvina in view of Choi and Hohndel US Patent Publication No. 2014/0187159 (“Hohndel”).


receive an identifier of the external electronic device from the external electronic device, using the at least one communication circuit (para. [0025] identity addresses (e.g., media access control (MAC) addresses) of the mobile device and the vehicle can be exchanged during pairing.  para. [0050] advertisement and scanning can be part of a discovery process),
receive a key request from the external electronic device, using the at least one communication circuit (para. [0057] security handshake is performed… keys in the secure element can be used in a challenge response.  para. [0111] request and response can be used in a handshake to exchange keys and derive a shared secret at pairing), and   
establish communication with the external electronic device according to the Bluetooth protocol by transmitting a key to the external electronic device using the at least one communication circuit (para. [0111] request and response can be used in a handshake to exchange keys and derive a shared secret at pairing).
Ledvina does not expressly teach the processor configured to transmit an acknowledgment for the identifier, using the at least one communication circuit.
Hohndel teaches a processor configured to transmit an acknowledgment for an identifier, using at least one communication circuit (para. [0016] devices 102 and 106.  para. [0026] transmitter module 306 is configured to send acknowledgements.  acknowledge receipt of identification 114.  para. [0047] using the transmitter to acknowledge receipt of the identification).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina with Hohndel’s disclosure of transmitting an acknowledgment for an identifier such that the device of Hohndel is configured to transmit an acknowledgment in response to receiving the identifier.  One of ordinary skill in the art would have been motivated to do so because it would have improved reliability by notifying a device that transmitted information was received.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ledvina in view of Choi and Ruggieri et al. US Patent Publication No. 2019/0266822 (“Ruggieri”).

Regarding claim 8, Ledvina in view of Choi teach the electronic device of claim 1, wherein the processor is configured to, when it is determined that the electronic device is the positioning master: 
determine the distance between the electronic device and the external electronic device based on at least one ultra-wideband signal received from the external electronic device (para. [0030] ranging… using UWB.  determine the distance based on transmission and reception time of ranging signals.  para. [0037] translated to a distance based on the speed of the electromagnetic signal);
transmit information including a key to the external electronic device, using the Bluetooth protocol (para. [0057] security handshake is performed… para. [0111] handshake to exchange keys and derive a shared secret at pairing).
Ledvina also discloses performing functions when the distance between the electronic device and the external electronic device is less than a specified distance (para. [0021] defined functions can be performed at various distances… para. [0074] unlocking the vehicle, enabling the tagine… closer distance threshold).  However, Ledvina does not expressly teach when the distance between the electronic device and the external electronic device is less than a specified distance, transmit the information including the key to the external electronic device.
Ruggieri teaches transmitting information including a key to an external electronic device, using a specified protocol when a distance between the electronic device and the external electronic device is less than a specified distance (para. [0019] Bluetooth, communication protocol.  para. [0018] reader device 106, other types of devices.  para. [0045] mobile device 104 is within a booking distance threshold 142… transmits a credential to the reader device 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina by implementing Ruggieri’s disclosure such that a key is transmitted when the distance between the electronic device and the external electronic device is less than .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ledvina in view of Choi and Shuo US Patent Publication No. 2010/0304670 (“Shuo)”.

Regarding claim 10, Ledvina in view of Choi teach the electronic device of claim 9.  Ledvina teaches wherein the processor is configured to: when a key request is received from the external electronic device, transmit information including a key to the external electronic device, using the Bluetooth protocol (para. [0051] BT connection. para. [0057] security handshake is performed… keys in the secure element can be used in a challenge response.  para. [0082] BT communication channel, exchange security keys.  para. [0111] request and response can be used in a handshake to exchange keys and derive a shared secret at pairing.  para. [0131] key refresh request).  Ledvina further discloses transmission of the ultra-wideband signal at the specified period and determining a distance between the devices based on the ultra-wideband signal.  However, Ledvina does not expressly teach the key request based on the transmission of the ultra-wideband signal.
Shuo discloses a processor configured to: transmit information including a key to an external electronic device after establishing communication, when a key request is received from the external electronic device (para. [0046] request to establish the close range communication link maybe the reception of… UWB.  para. [0047] once a close range communication link is established… request an authentication credential to the linked mobile device.  receive an authentication credential from the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ledvina with Shuo’s disclosure of requesting a key request for authentication after establishing communications such that after transmitting the ultra-wideband signal to determine a distance in Ledvina, a request for the key is received.  One of ordinary skill in the art would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JOSHUA JOO/Primary Examiner, Art Unit 2445